DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 04/25/2022, with respect to the amended limitations in claims 1, 15, and 25 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Ojiro et al. (US 20190387271 A1) and Lynch (US 20140002439 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-11, 15-18, 21, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20190306530 A1) in view of Da Silva Pratas Gabriel et al. (US 20190104316 A1) (hereafter “Gabriel”) and Ojiro et al. (US 20190387271 A1).
Regarding claims 1 and 15, Fan further discloses a method comprising: 
receiving a metadata information (301 of fig. 3, [0121-0122] receiving metadata information that is used to describe a media data, [0196] the metadata information includes obtaining the MPD and the MPD includes the viewpoint position information) for an omnidirectional video presentation ([0010 and 0111]), the video presentation ([0010 and 0111]) having at least a first omnidirectional video associated with a first viewpoint ([0019] a first viewpoint, the media data corresponding to the first viewpoint, [0010] the media data may be omnidirectional media data, and the omnidirectional media data may be video data and/or audio data) and a second omnidirectional video associated with a second viewpoint ([0025, 0158, 0189-0191] obtain the media data corresponding to the second viewpoint). 
Fan suggests determining a first viewpoint position based on information in a timed-metadata track ([0031-0036] When a position of a viewpoint to which media data corresponding to the metadata information belongs is a viewpoint 1, [0039-0042] the viewpoint position is carried in a timed metadata track that is in the MPD and that is associated with the media data); receiving information ([0183] user click the icon of the second viewpoint) identifying a switching view ([0183] a viewpoint switching instruction) between the first viewpoint and the second viewpoint ([0177, 0183-0184]) and presenting a media data ([0191] a media data) from the first viewpoint to the second viewpoint using the identified witching view ([0191] Present the media data corresponding to the second viewpoint).  
It is noted that Fan is silent about (A) a manifest and (B) receiving information identifying a respective transition effect associated with each of a plurality of pairs of source and destination viewpoints, including information identifying a first transition effect associated with the first viewpoint as the source viewpoint and the second viewpoint as the destination viewpoint; and presenting a transition from the first viewpoint to the second viewpoint using the identified first transition effect.
Gabriel teaches (A) a client system (818 of fig. 8) for receiving a manifest for an omnidirectional video presentation (figs. 6 and 7A and 7B, [0019] an HTTP adaptive streaming (HAS) client apparatus for receiving a first manifest file comprising metadata defining one or more playback periods for an omnidirectional or 360 video, [0065], and the manifest file includes all metadata, [0098]).
Ojiro teaches (B) receiving information identifying a respective transition effect associated with each of a plurality of pairs of source and destination viewpoints ([0126 and 0228]) including information identifying a first transition effect associated with the first viewpoint as the source viewpoint and the second viewpoint as the destination viewpoint ([0126 and 0228]); and presenting a transition from the first viewpoint to the second viewpoint using the identified first transition effect ([0047,  0049, 0068, 0175, and 0028]).
Taking the teachings of Fan, Gabriel, and Ojiro together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifest file of Gabriel and the transition effect of Ojiro into the MPD file of Fan for providing an improved compatibility with the way in which VR or spherical rendering systems process viewpoints.
2-5. (Canceled)  
Regarding claim 6, Fan further teaches the method of claim 1, wherein the timed- metadata track is identified in the manifest ([0039], see also [0127] of Gabriel), and wherein the method further comprises fetching the timed-metadata track ([0042 and 0044]).
7-8. (Canceled)  
Regarding claims 9 and 16, Fan further teaches the method of claim 1, further comprising displaying to a user a user interface ([0016, 0020, 0021, 0048]), wherein the user interface allows a user to select the second omnidirectional video based on the viewpoint position of the second omnidirectional video ([0048, 0053]).
Regarding claims 10 and 17, Fan further teaches the method of claim 9, further comprising displaying the second omnidirectional video to the user in response to user selection of the omnidirectional video ([0126]).
Regarding claims 11 and 18, Fan further teaches the method of claim 9, wherein displaying the user interface comprises: displaying the first omnidirectional video to the user (306 of fig. 4, [0178]); and displaying an indication (fig. 4, display icons) of the second omnidirectional video at a location in the first omnidirectional video corresponding to the viewpoint of the second omnidirectional video (501-506 of fig. 6).
12-14. (Canceled)  
Regarding claims 21 and 23, Fan modified by Gabriel and Kobayashi teaches the method in claim 1 and the system of claim 15, Kobayashi further teaches wherein the information identifying the transition effect identifies a track to present during the transition ([0057 and 0057] a moving image PR11 at T1).
Regarding claim 29, Fan further teaches the method of claim 25, further comprising receiving, for least one of the first and second viewpoints, information identifying an effective range of the respective viewpoint ([0053, 0083, and 0084]).  

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20190306530 A1) in view of Da Silva Pratas Gabriel et al. (US 20190104316 A1) (hereafter “Gabriel”) and Ojiro et al. (US 20190387271 A1) as applied to claims 1 and 15, and further in view of Lynch (US 20140002439 A1).
Regarding claims 19 and 24, Fan modified by Gabriel and Ojiro teaches the system of claim 18, except wherein the indication of the second omnidirectional video has a size based on a distance from the first viewpoint to the second viewpoint.
Lynch teaches wherein the indication of the second omnidirectional video has a size based on a distance from the first viewpoint to the second viewpoint (152 and 153 of fig. 4, 161 and 162 of fig. 5, [0048, 0050, and 0051).
Taking the teachings of Fan, Gabriel, Ojiro, and Lynch together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the icon size based on the distance of Lynch into the combined system of Fan, Garbrial, and Ojiro for the client's view changes to the new viewpoint at the beginning of a next scene after the change was initiated, which ensures a seamless experience to a viewpoint.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20190306530 A1) in view of Da Silva Pratas Gabriel et al. (US 20190104316 A1) (hereafter “Gabriel”) and Ojiro et al. (US 20190387271 A1) as applied to claims 1 and 15, and further in view of Mildrew et al. (US 20180143756 A1).
Regarding claims 20 and 22, Fan modified by Gabriel and Ojiro teaches the method of claim 1 and the system of claim 15, except wherein the transition effect is a fade-to-black effect.  
Mildrew teaches wherein the transition effect is a fade-to-black effect ([0145]).
Taking the teachings of Fan, Gabriel, Ojiro, and Mildrew together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fade-to-black effect of Mildrew into the combination system of Fan in view of Gabriel and Ojiro to facilitate smooth transitions between different representations of a 3D model in association with navigation of the 3D model.

Claims 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20190306530 A1) in view of Lynch (US 20140002439 A1). 
Regarding claim 25, Fan teaches a method comprising: 
receiving, for an omnidirectional video presentation of a scene ([0010 and 0111], first metadata ([0028] the metadata information may further include viewpoint position information, and the viewpoint position information is used to indicate a viewpoint position, viewpoint A of fig. 1, [0031] When a position of a viewpoint to which media data corresponding to the metadata information belongs is a viewpoint 1) indicating a first viewpoint position ([0025] a first viewpoint, [0105] Positions of the viewpoint A and the viewpoint B are fixed) of a first omnidirectional video ([0114] the first media data is media data shot at the first viewpoint, [0010] the media data may be omnidirectional media data, and the omnidirectional media data may be video data and/or audio data) and second metadata ([0028] the metadata information may further include viewpoint position information, and the viewpoint position information is used to indicate a viewpoint position, viewpoint B of fig. 1, [0031] the viewpoint position information in the metadata information may indicate a position of a viewpoint 2 in a sphere region in which video data at the viewpoint 1 is located)  indicating a second viewpoint position ([0025] a second viewpoint, [0105]  Positions of the viewpoint A and the viewpoint B are fixed) of a second omnidirectional video ([0010] the media data may be omnidirectional media data, and the omnidirectional media data may be video data and/or audio data; 
causing display of the first omnidirectional video (306 of fig. 3, [0134] presenting the media data corresponding to the first viewpoint); and 
causing display of an icon ([0156 and 0158]) at a location in the first omnidirectional video corresponding to the second viewpoint position of the second omnidirectional video ([0178, and 0182-0183] the icon of the second viewpoint at the first position that is in a presented video at the first viewpoint), 
It is noted that Fan does not disclose wherein the icon has a size based on a distance from the first viewpoint position to the second viewpoint position.
Lynch teaches wherein the icon has a size based on a distance from the first viewpoint position to the second viewpoint position (152 and 153 of fig. 4, 161 and 162 of fig. 5, [0048, 0050, and 0051).
Taking the teachings of Fan and Lynch together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the icon size based on the distance of Lynch into the system of Fan for the client's view changes to the new viewpoint at the beginning of a next scene after the change was initiated, which ensures a seamless experience to a viewpoint.
Regarding claim 27, Fan modified by Lynch teaches the method of claim 25, Lynch further teaches wherein the size of the icon is smaller for greater distances between the first viewpoint position and the second viewpoint position to provide a depth effect for the second viewpoint position (161 and 162 of fig. 6).  
Regarding claim 28, Fan further teaches the method of claim 25, further comprising receiving, for least one of the first and second viewpoints, information identifying an effective range of the respective viewpoint ([0053, 0083, and 0084]).  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20190306530 A1) in view of Lynch (US 20140002439 A1) as applied to claim 25, and further in view of Kobayashi et al. (US 20190327425 A1).
Regarding claim 26, Fan modified by Lynch teaches the method of claim 25, Fan modified by Lynch does not teach receiving information identifying a transition effect between the first viewpoint and the second viewpoint; and in response to user selection of the icon, presenting a transition from the first viewpoint to the second viewpoint using the identified transition effect.  
Kobayashi teaches identifying a transition effect ([0005, 0054, 0058, and 0061-0062] a video transition effect) between the first viewpoint and the second viewpoint ([0055-0056] a moving image of Representation#1 and a moving image of Representation#2 of different viewpoints, and the display (that is, a viewpoint) is switched at time points t1 and t2, [0056]), and 
in response to user selection of the icon (21 of fig. 2, [0082] user switching operation. Note: Fan teaches the selection of icons of figure 4, and Bustamante teaches selecting icons 106-106-7 of figure 1), presenting a transition ([0017, 0019, 0030, 0031, 0054, and 0058] a transition moving image) from the first viewpoint to the second viewpoint using the identified transition effect ([0005, 0054, 0058, and 0061-0062] the video transition effect).
Taking the teachings of Fan, Lynch, and Kobayashi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transition effect of Kobayashi into the MPD file of Fan and Lynch for providing an improved compatibility with the way in which VR or spherical rendering systems process viewpoints.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 11093752 B2) discloses mapping display content from multi-view video data.
		Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425